Exhibit 10.1

 

GENERAL SERVICE AGREEMENT

 

THIS GENERAL SERVICE AGREEMENT (the "Agreement") dated this 22nd day of
September, 2020

BETWEEN:

 

Altair International Corp. of 322 North Shore Drive, Building 1B, Suite 200,
Pittsburgh, PA 15212


(the "Client" or “Company”)

- AND -

 

Oliver Geoservices LLC of 4812 Bransford Rd., Colleysville, TX 76034
(the "Contractor").

 

BACKGROUND:

 

A.The Client is of the opinion that the Contractor has the necessary
qualifications, experience and abilities to provide services to the Client.

 

B.The Contractor is agreeable to providing such services to the Client on a
contractual basis, pursuant to the terms and conditions set out in this
Agreement

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the Client and the Contractor
(individually the "Party" and collectively the "Parties" to this Agreement)
agree as follows:

 

Services Provided

 

1.The Client hereby agrees to engage the Contractor to provide the Client with
services (the "Services") consisting of:

 

-The typical duties of a outside consulting firm in the precious metals mining
business, including advising and assisting existing management on preparation
and execution of exploration strategy at all levels, including planning,
budgeting, and managing subcontractors and suppliers where required;

 



 

 

 

-Assisting and advising management in and on the exploration activities of the
Company, and in the evaluation of potential new projects and opportunities.

 

2.The Services will also include any other tasks which the Parties may agree on.
The Contractor hereby agrees to provide such Services to the Client.

 

3.Douglas Oliver (the managing member of the Contractor) will join the Company
as its Vice President of Exploration and join the Company’s Advisory Board. The
terms of said positions with the Company shall be temporary, and are and will be
of a duration equal to the term of this Agreement as detailed in Section 4
herein.

 

Term of Agreement

 

4.The term of this Agreement (the "Term") will begin on September 1st, 2020 and
will remain in full force and effect until September 1st, 2021, subject to
earlier termination as provided in this Agreement. The Term of this Agreement
may be extended by mutual written agreement of the Parties.

 

5.In the event that either Party breaches a material provision under this
Agreement, the non-defaulting Party may terminate this Agreement and require the
defaulting Party to indemnify the non-defaulting Party against all reasonable
damages.

 

Performance

 

6.The Parties agree to do everything necessary to ensure that the terms of this
Agreement take effect.

 

Currency

 

7.Except as otherwise provided in this Agreement, all monetary amounts referred
to in this Agreement are in US Dollars.

 

Compensation

 

8.For the services rendered by the Contractor as required by this Agreement, the
Client will provide compensation (the "Compensation") to the Contractor as
follows:

 



 

 

 

o300,000 (Three Hundred Thousand) common shares of the Client (the “Shares”) per
month for each month that this contract remains in effect. The Client’s shares
are quoted on the OTC Link exchange and traded under the symbol ATAO.

 

o$ 3,000.00 to be paid monthly.

 

Settlement for August work

 

9.Whereas, prior to the memorialization of this contract, the Contractor had
provided services to the Client on a per diem basis, beginning on or around
8/15/2020 until 8/31/2020, as reflected in that certain Douglas Oliver Expense
Report – August 2020, Invoice #: AA 2020-01, totaling $5,850. The Parties hereby
agree that the Contractor will accept one-half months’ payment ($1,500 and
150,000 common shares) as payment for the August work.

 

10.The Compensation as stated in this Agreement does not include sales tax, or
other applicable duties as may be required by law. Any sales tax and duties
required by law will be charged to the Client in addition to the Compensation.

 

Reimbursement of Expenses

 

11.The Contractor will be reimbursed from time to time for all reasonable and
necessary expenses incurred by the Contractor in connection with providing the
Services hereunder.

 

12.The Contractor will furnish vouchers to the Client for all such expenses.

 

Confidentiality

 

13.Confidential information (the "Confidential Information") refers to any data
or information relating to the business of the Client which would reasonably be
considered to be proprietary to the Client including, but not limited to,
accounting records, business processes, and client records and that is not
generally known in the industry of the Client and where the release of that
Confidential Information could reasonably be expected to cause harm to the
Client.

 

14.The Contractor agrees that it will not disclose, divulge, reveal, report or
use, for any purpose, any Confidential Information which the Contractor has
obtained, except as authorized by the Client. This obligation will survive the
expiration or termination of this Agreement.

 



 

 

 

15.All written and oral information and materials disclosed or provided by the
Client to the Contractor under this Agreement is Confidential Information
regardless of whether it was provided before or after the date of this Agreement
or how it was provided to the Contractor.

 

Return of Property

 

16.Upon the expiry or termination of this Agreement, the Contractor will return
to the Client any property, documentation, records, or Confidential Information
which is the property of the Client.

 

Capacity/Independent Contractor

 

17.In providing the Services under this Agreement it is expressly agreed that
the Contractor is acting as an independent contractor and not as an employee.
The Contractor and the Client acknowledge that this Agreement does not create a
partnership or joint venture between them, and is exclusively a contract for
service.

 

Notice

 

18.All notices, requests, demands or other communications required or permitted
by the terms of this Agreement will be given in writing and delivered to the
Parties of this Agreement as follows:

 

Altair International Corporation

 

322 North Shore Dr., Building 1B, Suite 200, Pittsburgh, PA 15212

 

leonardlovallo@gmail.com

 

Oliver Geoservices LLC

4812 Bransford Rd., Colleysville, TX 76034

olivergeoservices@yahoo.com

 

or to such other address as any Party may from time to time notify the other.

 

Indemnification

 

19.Except to the extent paid in settlement from any applicable insurance
policies, and to the extent permitted by applicable law, each Party agrees to
indemnify and hold harmless the other Party, and its respective directors,
stockholders, affiliates, officers, agents, employees, and permitted successors
and assigns against any and all claims, losses, damages, liabilities, penalties,
punitive damages, expenses, reasonable legal fees and costs of any kind or
amount whatsoever, which result from or arise out of any act or omission of the
indemnifying party, its respective directors, stockholders, affiliates,
officers, agents, employees, and permitted successors and assigns that occurs in
connection with this Agreement. This indemnification will survive the
termination of this Agreement.

 



 

 

 

Legal Expenses

 

19.In the event that legal action is brought to enforce or interpret any term of
this Agreement, the prevailing Party will be entitled to recover, in addition to
any other damages or award, all reasonable legal costs and fees associated with
the action.

 

Modification of Agreement

 

20.Any amendment or modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement will only be binding
if evidenced in writing signed by each Party or an authorized representative of
each Party.

 

Time of the Essence

 

21.Time is of the essence in this Agreement. No extension or variation of this
Agreement will operate as a waiver of this provision.

 

Assignment

 

22.The Contractor will not voluntarily, or by operation of law, assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Client.

 

Entire Agreement

 

23.It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this Agreement except as expressly provided in this
Agreement.

 

Inurement

 

24.This Agreement will endure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators, successors and permitted
assigns.

 



 

 

 

Titles/Headings

 

25.Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement.

 

Gender

 

26.Words in the singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.

 

Governing Law

 

27.It is the intention of the Parties to this Agreement that this Agreement and
the performance under this Agreement, and all suits and special proceedings
under this Agreement, be construed in accordance with and governed, to the
exclusion of the law of any other forum, by the laws of the State of Nevada,
without regard to the jurisdiction in which any action or special proceeding may
be instituted.

 

Severability

 

28.In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.

 

Waiver

 

29.The waiver by either Party of a breach, default, delay or omission of any of
the provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.

 

 

 

 

 

IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this 22nd day of September 2020.  

 

 

  /s/ Leonard Lovallo   Leonard Lovallo, President   For: Altair International
Corp (Client)           /s/ Douglas Oliver   Douglas Oliver   For: Oliver
Geoservices LLC (Contractor)

 

 

 

 



 

 